Citation Nr: 0738364	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  02-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

This matter was previously before the Board and was remanded 
in April 2006 to afford the veteran a video conference 
hearing before the Board.  The veteran was scheduled for a 
video conference hearing in October 2007 and notified by a 
letter dated August 2007.  He failed to appear, thereby 
withdrawing his request for a hearing.  38 C.F.R. § 20.702(d) 
(2007).


FINDINGS OF FACT

1.  Hearing loss was not present during service, or within 
one year of separation, and it has not otherwise been related 
to any incident(s) of service.

2.  There is no current medical diagnosis of PTSD.

3.  The veteran did not engage in combat with the enemy, and 
his claimed in-service stressor has not been corroborated by 
service records or other credible, supporting evidence.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Some chronic diseases, such as organic diseases of 
the nervous system, may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a),3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection for Bilateral Hearing Loss

The veteran contends that his hearing loss is due to in 
service acoustic trauma.

The veteran's service medical records do not reveal any 
complaint of, treatment for, or diagnosis of bilateral 
hearing loss.  The veteran's hearing was tested at induction 
and during service and was found to be essentially normal.

In August 2002, the veteran was afforded a formal VA 
Compensation and Pension (C & P) audiological evaluation. 
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
35
LEFT
30
30
30
40
35

Speech audiometry results were not reported due to atypical 
errors during the testing making them unreliable.  The 
results indicate that the veteran has a hearing impairment 
pursuant to 38 C.F.R. § 3.385.

The veteran reported that he was exposed to gunfire and 
explosions in service and that his hearing loss began six 
years earlier.  The veteran reported no significant 
occupational or recreational noise exposure.  The examiner 
considered the veteran's last military examination after one 
year and fourth months of active service which showed normal 
hearing.  The first documentation of hearing loss was not 
until 2001.  The examiner opined that it is unlikely that the 
veteran's hearing loss is related to his military service and 
that it was more likely that the mild sensorineural hearing 
loss is related to noise exposure after service, advancing 
age, or some other cause.  This medical evidence is highly 
probative as it is based on a review of the claims file, an 
examination of the veteran, and as the medical opinion 
provided is supported by stated reasons.

The Board concludes that the veteran's reports of noise 
exposure in service are credible.  However, a determination 
whether the exposure resulted in current hearing loss 
requires medical expertise.  As a layperson, the veteran does 
not possess the necessary knowledge of medical principles, 
and his assertions, standing alone, are not probative as to 
the etiology of his current hearing acuity.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).

Pursuant to Hickson, the VA C & P examination report 
demonstrates that the veteran has a current medical 
disability.  However, there is no medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  As an alternative to establishing the 
second and third prong in Hickson, the veteran may show a 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007)(citing 38 C.F.R. § 3.303(b) (2006); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997)).

Continuity of symptomatology may be established if a veteran 
can demonstrate (1) the condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology. Savage, 10 Vet. App. at 495-
96.  Here, the veteran fails to establish continuity of 
symptomatology because the evidence does not show a chronic 
condition in service; his hearing loss was not "noted" at 
the time of service, nor is there any indication of post-
service continuity of symptoms.

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the evidence does not show the 
presence of hearing loss until many years after service.  
This is significant evidence against the claim.  

As the weight of the probative evidence is against a finding 
of a nexus between the veteran's current bilateral hearing 
loss and any in service event, service connection for 
bilateral hearing loss is not warranted.  In reaching the 
foregoing decision, the Board has been cognizant of the 
"benefit of the doubt rule."  However, as the evidence is 
not in relative equipoise, the rule is inapplicable in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App at 54.

II. Service Connection for PTSD

The veteran contends that his PTSD is due to his observation 
of a tank explosion that killed three servicemen.

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2007); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); Fossie v. West, 12 Vet. App. 1, 6 (1998).

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed in-service stressor actually 
occurred is required for him to prevail.  See Cohen v. Brown, 
10 Vet. App. 128, (1997); Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

The Board notes that the veteran had active service from July 
1980 to July 1983.  His discharge papers, DD 214, reveal that 
he served in the Army with the 3rd. Battallion of the 8th. 
Cavalry.  His rate was E-4.  He received no medals or awards 
that are indicative of combat service, and the veteran has 
never claimed to have engaged in combat.  Based on this 
evidence, the Board finds as fact that the veteran did not 
engage in combat with the enemy.

Because the veteran did not engage in combat with the enemy, 
the stressor he claims to have experienced during service 
must be supported by credible supporting evidence that the 
claimed in-service stressor occurred.  The veteran has stated 
that he experienced a single stressor during service, the 
observation of a tank explosion in Baumholder, Germany that 
killed three servicemen.

The RO attempted to verify the veteran's claimed stressor 
with the United States Armed Service Center for Unit Records 
Research (USASCURR).  USASCURR responded indicating that they 
did not have any record of a tank explosion in Baumholder, 
Germany in 1983.  USASCURR reported that available US Army 
Casualty data lists indicate several individuals who had died 
as a result of accidents but without the veteran supplying 
the full names of those he saw killed, meaningful research 
could not be performed.  The veteran has not provided the 
names of any of the three soldiers who he claimed to have 
died and, therefore, no further meaningful research can be 
performed.  The veteran has actual knowledge of the necessity 
of these names by way of the Statement of the Case dated 
February 2005.

The veteran's service medical records do not reveal any 
complaint, treatment, or diagnosis of any psychiatric 
symptoms during service.

The veteran's VA medical records do not reveal any diagnosis 
or treatment for PTSD.  The veteran indicates that he has 
been receiving regular treatment for depression from VA.  VA 
out-patient records contain diagnoses of cocaine and alcohol 
dependence.

Except for the veteran's statements and claims, there is no 
competent medical evidence which shows that the veteran has a 
diagnosis of PTSD.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In addition, the veteran's claimed stressor is not 
corroborated by any supporting evidence and, therefore, the 
criteria for service connection for PTSD have not been met.  
The service medical records do not indicate the veteran was 
present when a tank exploded and USASCURR could not verify 
the reported tank explosion.  Accordingly, service connection 
for PTSD is not warranted.

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

III. Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must (1) inform 
the veteran about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the veteran is expected to provide; and (4) request 
or tell the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Initial letters 
from the RO dated June 2001 (hearing loss) and March 2002 
(PTSD), which predated the September 2001 and January 2004 
decisions on appeal, respectively, informed the veteran of 
the type of evidence needed to substantiate his claims for 
service connection as well as an explanation of what evidence 
the veteran was to provide to VA in support of his claim and 
what evidence VA would attempt to obtain on his behalf.  
While the letters did not explicitly ask that the veteran 
provide any evidence in his possession that pertains to the 
claim, as per § 3.159(b)(1), he was advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all relevant post-service records of VA 
and private care that have been identified or indicated by 
the veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  VA has attempted,without success, to 
confirm the veteran's claimed stressor by requesting 
information from USASCURR.  The veteran has actual knowledge 
of USASCURR's need of the full names of those whom he saw 
killed in the claimed incident and has not provided the 
required information to make further attempts to verify the 
claimed stressor.

The veteran was not provided a VA C & P examination to 
determine the nature, extent, and etiology of the veteran's 
claimed PTSD.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a service-related stressor has not been 
verified.  Accordingly, the Board finds that VA has no duty 
to provide the veteran with a VA C & P examination.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


